[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-11485                SEPTEMBER 13, 2005
                          Non-Argument Calendar            THOMAS K. KAHN
                        ________________________               CLERK


                   D. C. Docket No. 02-02369-CV-JOF-1

SHARON SAFFOLD,

                                                        Plaintiff-Appellant,

                                   versus

SPECIAL COUNSEL, INC.,
MODIS PROFESSIONAL SERVICES, INC.,
MPS GROUP, INC.,

                                                        Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (September 13, 2005)

Before TJOFLAT, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

     Sharon Saffold, an African-American female, appeals the district court’s

order granting summary judgment in favor of her former employers, Special
Counsel, Inc., Modis Professional Services, Inc., and MPS Group, Inc.

(collectively, “Special Counsel”). In her complaint, Saffold alleged claims based

on retaliation (race) and hostile work environment, in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”).1 On appeal,

Saffold argues that the district court erred by entering summary judgment on her

retaliation claim because (1) a causal connection existed between an Equal

Employment Opportunity Commission (“EEOC”) charge she filed and her

termination nine days later, and (2) in addition to retaliation based on the EEOC

complaint, Special Counsel also retaliated against her based on internal complaints

in which she opposed the actions of a co-worker.

           We review a district court order granting summary judgment de novo and

view all the materials and “factual inferences in the light most favorable to the non-

moving party.” Branche v. Airtran Airways, Inc., 342 F.3d 1248, 1252 (11th Cir.

2003), cert. denied, 540 U.S. 1182 (2004). “Summary judgment is appropriate

where there is no genuine issue as to any material fact and the moving party is

entitled to a judgment as a matter of law.” Id. (quotation omitted).

       After thorough review of the record and careful consideration of the parties’

briefs, we affirm.


       1
        In the district court, Saffold abandoned her claim based on a hostile work environment.
That claim is not at issue in this appeal.

                                               2
      Title VII prevents an employer from retaliating against an employee who

“has opposed any practice made an unlawful employment practice by this

subchapter, or because he has made a charge, testified, assisted, or participated in

any manner in an investigation, proceeding, or hearing under this subchapter.” 42

U.S.C. § 2000e-3(a). To establish a prima facie case of retaliation under Title VII,

a plaintiff must show: “(1) she participated in an activity protected by Title VII; (2)

she suffered an adverse employment action; and (3) there is a causal connection

between the participation in the protected activity and the adverse employment

decision.” Gupta v. Fla. Bd. of Regents, 212 F.3d 571, 587 (11th Cir. 2000).

      First, Saffold argues there was a causal connection between her EEOC

complaint and her termination.        To establish a causal connection between

participation in a protected activity and adverse employment action, “a plaintiff

need only show that the protected activity and the adverse action were not wholly

unrelated.” Brungart v. BellSouth Telecomms., Inc., 231 F.3d 791, 799 (11th Cir.

2000) (quotations omitted).     To make this showing, a plaintiff must generally

establish “that the decision maker was aware of the protected conduct at the time of

the adverse employment action.” Id. “[C]lose temporal proximity between the

employee’s protected conduct and the adverse employment action is sufficient

circumstantial evidence to create a genuine issue of material fact of a causal



                                          3
connection.” Id.

      Here, the evidence shows that Saffold’s supervisor contemplated terminating

Saffold prior to receiving the EEOC charge. At that point, which was 30 days

prior to her termination, Saffold, who was employed as a temporary employee and

paid on an hourly basis, was given a monthly project list for the following month

with three projects that she was to accomplish. After an additional 30 days within

which Saffold failed to accomplish any of the projects, or otherwise gain revenue

for Special Counsel, Saffold’s supervisor proceeded with the previously

contemplated termination.

      When an employer makes a tentative decision before protected activity

occurs, the fact that an employer proceeds with such a decision is not evidence of

causation. See Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 272, 121 S. Ct.
1508, 1510, 149 L. Ed. 2d 509 (2001) (holding that, where an employer

contemplated transferring an employee before the employer learned that the

employee filed a Title VII suit, the employer’s decision to proceed “along the lines

previously contemplated, though not yet definitively determined,” did not establish

evidence of causality). Like in Breeden, Saffold failed to present any evidence on

the “causal connection” element of her prima facie case because her supervisor

simply followed through with the “previously contemplated, though not yet



                                         4
definitively determined” plan to terminate Saffold based on her failure to produce

revenue for the company. See Breeden, 532 U.S. at 272, 121 S.Ct. at 1510.2

       We are likewise unpersuaded with Saffold’s argument that her informal

complaints constituted protected activity. Title VII protects individuals who have

filed formal EEOC complaints and individuals who have filed informal complaints

internally to their supervisors. Shannon v. Bellsouth Telecomms., Inc., 292 F.3d
712, 716 n.2 (11th Cir. 2002). To prove retaliation under Title VII, however, a

plaintiff must demonstrate, inter alia, that she has engaged in a protected activity.

Gupta, 212 F.3d at 587.           To demonstrate that she participated in a protected

activity, “a plaintiff must show that she had a good faith, reasonable belief that the

employer was engaged in unlawful employment practices.” Weeks v. Harden Mfg.

Corp., 291 F.3d 1307, 1311 (11th Cir. 2002) (quotation omitted). In that regard, a

plaintiff must demonstrate a subjective belief that her employer was engaged in

unlawful employment practices and that her “belief was objectively reasonable in

light of the facts and record presented.” Id. at 1312 (emphasis in original).

       According to the evidence, before Special Counsel notified Saffold of

certain work deficiencies and contemplated disciplinary action, one of Saffold’s



       2
           Shotz v.City of Plantation, Fla., 344 F.3d 1161 (11th Cir. 2003), is distinguishable from
the case at bar since that case involved adverse actions taken only after the employer learned of the
plaintiff’s protected activity.

                                                 5
co-workers engaged in e-mail communications which offended Saffold, thereby

prompting her to complain, internally, to her supervisors. The district court found

that Saffold’s complaints did not constitute protected activity because any belief

that she was being subjected to discriminatory conduct, based on the comments,

was not objectively reasonable.     As the district court noted: “almost all of

[Saffold’s] complaints had no relationship to race; rather, they stemmed from a

personality conflict [with a co-worker].”       Based on our review, the district court

did not err by concluding that the complaints did not constitute protected activity

under Title VII.    Accordingly, Saffold could not rely on them to establish her

prima facie case.

      Based on the foregoing, we affirm the district court’s order granting

summary judgment in favor of Special Counsel.

      AFFIRMED.




                                            6